Citation Nr: 0329390	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed August 1990 decision, the Board denied 
service connection for a lumbar spine disorder, finding that 
the veteran's lumbar degenerative disc disease was not shown 
to be related to complaints of back pain in service.  

2.  Competent (medical) evidence added to the record since 
the August 1990 Board decision relates the veteran's lumbar 
disc disease to service, bears directly and substantially 
upon the matter of a nexus between the veteran's lumbar disc 
disease and his service, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim; considered with all the evidence of record, it 
reasonably establishes that the veteran's lumbar disc disease 
had its onset in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for lumbar disc 
disease may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001). 

2.  Service connection for lumbar disc disease is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although a 
letter regarding the VCAA dated in May 2001 stated that the 
veteran should respond within 60 days, it also stated, in 
essence, that evidence submitted within one year of the date 
of the letter would be considered.  As the veteran was 
notified that he could submit evidence within one year of 
VCAA notice, the notice requirements set out in PVA appear 
met.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By the 
May 2001 VCAA letter and an August 2002 Statement of the 
Case, he was advised of the controlling law and regulations.  
These communications informed him what evidence was of record 
and what evidence was needed to establish entitlement to the 
benefit sought.  Furthermore, the letter advised him of the 
changes in duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  All notice and duty to assist requirements 
appear met.  Finally, as the veteran is not prejudiced by the 
determination below, additional notice or development would 
serve no useful purpose.  

New and Material Evidence 

In August 1990 the Board denied service connection for a 
lumbar spine disorder, finding that the veteran's lumbar disc 
disease was not related to service.  The veteran did not 
appeal that determination and it is final.  38 U.S.C.A. 
§ 7104.  

The January 2002 rating decision found new and material 
evidence had been added to the record to reopen the claim for 
service connection, but denied the benefit on de novo review.  
Nevertheless, the Board must make a de novo determination on 
the issue of whether new and material evidence has been 
submitted sufficient to reopen a finally disallowed claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 38 
U.S.C.A. §§ 5108, 7104(b).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for petitions to reopen filed on or after 
August 29, 2001, and does not apply in the instant case, as 
the petition to reopen was received in February 2001.]

Evidence of record at the time of the 1990 Board decision 
included service medical records showing treatment for low 
back pain from October through December 1968.  The records 
included notations of pain radiating down the veteran's right 
leg and a positive straight leg raising test on the right 
side; the impression was possible herniated disc.  Additional 
notes from just over a week later included mention of 
increased pain, pain radiating at the hips, and considerable 
right perispinal spasm.  Notations from November 1968 
indicated the veteran's pain had returned and was again 
radiating to the right hip and down the right leg, especially 
with sneezing or coughing.  Test results at that time 
indicated reduced deep tendon reflexes at the right knee and 
right straight leg raise testing at 45 degrees.  Again there 
was an impression noted of a possible herniated disc.  Also 
of record at the time of the 1990 Board decision were 
postservice private medical records showing hospitalization 
for chronic lumbar strain in November 1973, records showing 
reinjuries in 1982 and 1988, and lumbar disc surgery in 1982 
and 1988.  September 1989 VA examination reports noted the 
history of treatment for low back problems, but included no 
comment concerning the likelihood that the veteran's back 
disorder had its inception in, or was aggravated by, service.  

Relevant evidence added to the record since the August 1990 
Board decision consists of: (1) a May 2001 statement from the 
veteran's private physician noting that the service medical 
records contain two references to a possible diagnosis of 
herniated disc in 1968, showing that the neurological 
symptoms recorded in the service medical records in 1968 are 
consistent with a diagnosis of herniated disc, and opining 
that the veteran's current disc disorder is related to 
service; (2) the report of an October 2002 VA examination 
containing a medical opinion relating the veteran's current 
lumbar disc disease to the lumbar strain problems he was 
treated for in service (this opinion was based on history 
reported by the veteran, without the examiner having reviewed 
the claims file); and (3) a December 2002 Administrative 
Physician's addendum to the October 2002 VA examination which 
stated the veteran's current lumbar disc problem was likely 
not related to the back strain incurred in service.  

When the claim was previously denied, there was no evidence 
relating the veteran's lumbar disc disease to service.  The 
record now includes a medical opinion linking the veteran's 
current lumbar disc disease to the lumbar strain for which he 
was treated in service.  This evidence bears directly on the 
basis for the prior denial of the claim, and is so 
significant that it must be considered in order to fairly 
address the merits of the claim.  Hence, it is new and 
material and the claim may be, and is, reopened.  The appeal 
proceeds to a merits review.  
Service Connection Claim

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As mentioned above, evidence added to the record since the 
August 1990 Board decision includes opinions from one private 
physician and two VA examiners.  The opinions will be 
addressed individually.  

In a May 2001 statement, the veteran's private physician, Dr. 
DS, reported that, after reviewing the service medical 
records, it was his opinion the veteran had likely been 
misdiagnosed during service in 1968.  He pointed out that two 
separate examining physicians noted a possible diagnosis of 
herniated disc, first in October 1968 and then again in 
November 1968.  Further, he stated that the objective 
neurological findings in the service medical records 
indicated the presence of nerve damage; they included pain 
radiating along the hip and down the legs, diminished deep 
tendon reflex at the right knee, and the presence of positive 
straight leg raising test on the right at 45 degrees.  He 
strongly suggested the actual diagnosis should have been 
herniated disc with right sciatica rather than simple back 
strain, and noted that mere back strain would not generally 
include such specific neurological deficit.  Dr. DS stated 
that a diagnosis of herniated disc was likely not confirmed 
due to the lack of appropriate diagnostic tests, including a 
myelogram (which could allow an accurate diagnosis of 
herniated disc) or EMG with nerve conduction study (which 
could confirm right lumbar radiculopathy).  He noted that 
traditional X-rays would not confirm or exclude a diagnosis 
of herniated disc unless there was reduced disc height, and 
that herniated discs were not necessarily associated with 
loss of disc height.  He concluded that the veteran's chronic 
back pain "should be clearly recognized to be the result of 
[his] military service...."  

On VA examination in October 2002, the examiner noted the 
veteran's history of back pain in service and his complaints 
of subsequent pain in 1973, including pain radiating down his 
right leg.  The back problems required surgery in 1982 and 
1988.  The physician provided a current diagnosis of 
degenerative arthritis and degenerative disc disease of the 
lumbar spine at multiple levels, and indicated that the 
veteran has a "severe disability with slight progression."  
He opined that "the current lumbar spine degenerative disc 
disease is more likely than not related to the lumbar strain 
that he was treated for in October through December in 1968 
while on active duty."  Because the claims file was not 
reviewed concurrently with this examination, the RO requested 
that the file be reviewed and another medical opinion 
provided based on the material contained in the claims file. 

In December 2002 the veteran's claims file was reviewed by a 
VA administrative physician.  The examiner noted that the 
veteran reported a history of low back pain on his July 1969 
examination on release from active duty, and that the 
examination showed no recurrence of back problems since 
December 1968.  He concluded that following treatment in 1968 
the veteran's acute condition resolved, that there were no 
complications, and that the veteran's current lumbar disc 
problem was likely not related to the back problems he had in 
service.  

The Board finds most significant and probative the specific 
opinion and explanation offered by Dr. DS to the effect that 
the veteran's neurological symptoms in service were 
consistent with a diagnosis of herniated disc.  As Dr. DS 
notes, two physicians in 1968 suggested a possible diagnosis 
of herniated disc.  This, as well as the subsequent October 
2002 VA examination (which also linked the veteran's current 
disc disease to his lumbar strain in service), provide strong 
evidence that the veteran's current disorder is indeed 
related to service.  

While the VA administrative physician who reviewed the record 
and drafted the December 2002 addendum did not relate the 
veteran's back problems to service, the Board finds that this 
opinion has lesser probative value as it does not discuss the 
neurological findings in service or the notations of possible 
disc herniation at that time.  The opinion neither discusses 
the evidence as extensively as did the October 2002 VA 
examiner and Dr. DS, nor contains as thorough an explanation.  
The Board finds this opinion is lacking in specificity, and 
does not rebut the conclusions reached in the other two 
medical opinions cited.  

The Board concludes that the cumulative evidence supports a 
finding that the veteran's lumbar disc disease was first 
manifested in service, and that service connection for such 
disease is warranted.  


ORDER

The appeal to reopen a claim of service connection for lumbar 
disc disease is allowed, and service connection for lumbar 
disc disease is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



